Exhibit 10.1

 

SECOND AMENDMENT

TO

THE ST. PAUL TRAVELERS COMPANIES, INC.

SEVERANCE PLAN

(Effective April 1, 2004)

 

The St. Paul Travelers Companies, Inc. Severance Plan (effective April 1, 2004)
is hereby amended effective September 28, 2005, as follows:

 

I.

 

Section II.7 through II.17 are renumbered as II.8 through II. 18, and a new
Section II.7 is added to read as follows:

 

II.7          “Specified Employee” means an Employee who is a key employee, as
that term is defined in Internal Revenue Code (“Code”) Section 416(i), without
regard to Code section 416(i)(5).  An Employee is a Specified Employee for the
twelve (12)-month period beginning April 1 and ending the following March 31 if
he/she was a key employee any time during the twelve (12)-month period ending on
the December 31 preceding such April 1.

 

II.

 

Section II.18 (as renumbered above) is amended by restating the first paragraph
thereof to read as follows (the remaining paragraph is unaltered by this
amendment):

 

II.18        “Year of Service” means each of an Employee’s twelve (12)-month
periods of continuous employment with the Company or an Affiliate, commencing
with the Employee’s most recent date of employment with the Company or an
Affiliate (while it is an Affiliate) or with Travelers Property Casualty Corp.
or any subsidiary of Travelers Property Casualty Corp.  An Employee will not
receive pro-rated credit for any partial year worked.

 

III.

 

The first paragraph of Section I of Schedule A is amended by adding the
following to the end:

 

provided, however, that any Employee who is eligible for Severance Benefits
under Schedule B will receive such benefits in lieu of the Severance Benefits
under this Schedule A.

 

IV.

 

The first paragraph of Section I.A. of Schedule A is amended to read as follows
(in its entirety – that is, the second sentence of the first paragraph is
deleted but the remaining paragraphs are unaltered by this amendment):

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary as of the date of termination for each
full Year of Service with a minimum payment equal to four (4) weeks of base
salary and a maximum payment equal to fifty-two (52) weeks of base salary.

 

V.

 

The first paragraph of Section II of Schedule A is amended by adding the
following to the end:

 

provided, however, that any Employee who is eligible for Severance Benefits
under Schedule B will receive such benefits in lieu of the Severance Benefits
under this Schedule A.

 

--------------------------------------------------------------------------------


 

VI.

 

The first paragraph of Section II.A. of Schedule A is amended to read as follows
(in its entirety – that is, the second clause of the first sentence is deleted
but the remaining paragraphs are unaltered by this amendment):

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary as of the date of termination for each
full Year of Service with a minimum payment equal to four (4) weeks of base
salary and a maximum payment equal to fifty-two (52) weeks of base salary.

 

VII.

 

The following new Schedule B is added:

 

Severance Payment Schedule B

 

Executive Severance Policy

 

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after September 28, 2005 with respect to any
Employee who is serving the Employer in a position of Executive Vice President,
Senior Vice President or Vice President.  In order to be eligible for the
Severance Benefits described below, the Employee must first execute a Waiver and
Release of all claims against the Employer in the form provided to the Employee
by the Employer.

 

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the average of
his/her two most recent cash payments under the annual incentive compensation
plan of the Company.

 

I.              This Section I of Schedule B applies to Terminations of
Employment due to RIF by Employees who are Executive Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

 

A.           No amount will be paid until the first day of the seventh month
following the Employee’s Termination of Employment.

 

B.            On the first day of the seventh month following the Employee’s
Termination of Employment, or as soon as administratively practicable
thereafter, the Employee will receive a single lump-sum payment equal to
one-half of his/her annual base salary in effect at Termination of Employment.

 

C.            Starting with the seventh month following the Employee’s
Termination of Employment and continuing for a total of six (6) months, the
Employee will receive a monthly amount (paid in accordance with the Company’s
payroll practices) equal to one twelfth (1/12) of his/her annual base salary in
effect at the time of his/her Termination of Employment.

 

--------------------------------------------------------------------------------


 

D.           On the first day of the month following the one year anniversary of
the Employee’s Termination of Employment, or as soon as administratively
practicable thereafter, the Employee will receive a single lump-sum payment
equal to his/her total Severance Benefit calculated above, reduced by the
previous payments made to the Employee under A., B., and C.

 

II.            This Section II of Schedule B applies to Terminations of
Employment due to RIF by Employees who are Senior Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

 

A.           No amount will be paid until the first day of the seventh month
following the Employee’s Termination of Employment.

 

B.            On the first day of the seventh month following the Employee’s
Termination of Employment, or as soon as administratively practicable
thereafter, the Employee will receive a single lump-sum payment equal to
one-half of his/her annual base salary in effect at Termination of Employment.

 

C.            Starting with the seventh month following the Employee’s
Termination of Employment and continuing for a total of six (6) months, the
Employee will receive a monthly amount (paid in accordance with the Company’s
payroll practices) equal to one twelfth (1/12) of his/her annual base salary in
effect at the time of his/her Termination of Employment.

 

D.           On the first day of the month following the one year anniversary of
the Employee’s Termination of Employment, or as soon as administratively
practicable thereafter, the Employee will receive a single lump-sum payment
equal to his/her total Severance Benefit calculated above, reduced by the
previous payments made to the Employee under A., B., and C.

 

III.           This Section III of Schedule B applies to Terminations of
Employment due to RIF by Employees who are Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

--------------------------------------------------------------------------------


 

The Severance Benefit will be paid as follows:

 

A.           In the case of an Employee who is not a Specified Employee, such
Employee will receive a monthly amount (paid in accordance with the Company’s
payroll practices) equal to one twelfth (1/12) of his/her annual base salary in
effect at the time of his/her Termination of Employment, with payments
commencing as soon as administratively practicable following the later of
(i) the date of the Employee’s Termination of Employment; or (ii) twenty-five
(25) days after the Employee executes the Waiver and Release in the form
provided to the Employee by the Employer.  Such payments will continue until the
total payments to the Employee equal the full Severance Benefit calculated above
(with the final payment being equal to the full Severance Benefit minus all
prior monthly payments) or until twelve (12) monthly payments have been made,
whichever occurs first.

 

B.            If a Severance Benefit remains after the monthly payments have
been made under A., then, on the first day of the month following the last such
monthly payment, the Employee will receive a single lump-sum payment equal to
his/her total Severance Benefit calculated above, reduced by the previous
payments to the Employee made under A.

 

In the case of an Employee who is a Specified Employee, such Employee’s
Severance Benefit will be paid as follows:

 

A.           No amount will be paid until the first day of the seventh month
following the Employee’s Termination of Employment.

 

B.            On the first day of the seventh month following the Employee’s
Termination of Employment, or as soon as administratively practicable
thereafter, the Employee will receive a single lump-sum payment equal to
one-half of his/her annual base salary in effect at Termination of Employment.

 

C.            Starting with the seventh month following the Employee’s
Termination of Employment, the Employee will receive a monthly amount (paid in
accordance with the Company’s payroll practices) equal to one twelfth (1/12) of
his/her annual base salary in effect at the time of his/her Termination of
Employment. Such payments will continue until the total payments to the Employee
made under B. and C. equal the full Severance Benefit calculated above (with the
final payment being equal to the full Severance Benefit minus all prior payments
made under B. or C.) or until six (6) monthly payments have been paid, whichever
occurs first.

 

D.           If a Severance Benefit remains after the payments have been made
under B. and C., then, on the first day of the month following the last such
monthly payment, the Employee will receive a single lump-sum payment equal to
his/her total Severance Benefit calculated above, reduced by the previous
payments to the Employee made under B and C.

 

 

Executed this 3rd day of November, 2005.

 

 

 

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

/s/ John P. Clifford, Jr.

 

 

 

John P. Clifford, Jr.

 

 

Senior Vice President – Human Resources

 

--------------------------------------------------------------------------------